The social situation of the Roma and their improved access to the labour market in the EU (short presentation)
The next item is a short presentation of the report by Mrs Kósáné Kovács, on behalf of the Committee on Employment and Social Affairs, on the social situation of the Roma and their improved access to the labour market in the EU.
Thank you, Madam President. Commissioner, ladies and gentlemen. After several months of work, I submit to Parliament the report on the social situation of the Roma and their improved access to the labour market, a report which expresses our deeply felt responsibility for the European future of the Roma, an ethnic minority whose population equals that of a member state.
In recent months, the necessity to take action has not waned but has instead become even more urgent. The global financial crisis has swept through Europe, and the accompanying economic shakeup once again severely affects the most vulnerable social groups, and in particular the Roma. The increasing and justified existential anxiety of the majority in society constitutes a fertile soil for hatred of minorities, for a discriminatory, exclusionary stance and for scapegoating. It is fortunate and of symbolic significance that the adoption of the Roma report could take place in the very week when Parliament is preparing the next Council meeting, seeking not only the tools to help us emerge from the crisis but also the opportunity to reduce human traumas and the risks to livelihood on the basis of the principle of solidarity that unites Europe.
In recent decades, we have learned that there is no dynamic economic development that could automatically offer mobility, using the existing systems of redistribution, to those at the lowest social stratum. On the contrary, we have seen that, if there is no policy to support the principle of equal opportunity, then the differences at the edges of society can grow even greater during periods of development. Our task is now to mobilise the resources for dealing with the crisis and growing the economy in such a way that the 10 million Roma do not fall victim to the crisis, but become participants in the recovery. The position of the Committee on Employment and Social Affairs, adopted by a large majority, finds it unacceptable that a significant portion of the Roma population lives in conditions like those in the developing world. Tens of thousands of Roma children still grow up in segregated schools, where they cannot gain competitive knowledge, and they carry with them throughout their lives the wounds of exclusion and discrimination. Millions live in ghettos, without running water, sewers and often without electricity, and their life expectancy is 10 to 20 years lower than that of the majority. They lack vocational training, they live by casual labour, and their lifestyle is daily the object of visible discrimination. And what is most dramatic: this situation reinforces their verbal exclusion, hate speech and conflict resolution determined on an ethnic basis. For who has not heard it said that 'if he's a gypsy, he does not want to change his situation but prefers to steal rather than work'?
The root cause is the fact that their quality of life remains at that of a developing country; this in turn intensifies the tendency to exclusion, and the tree of hatred bears the fruit of murderous acts. Force can only be eliminated by striking at its roots. This concerns not only Central and Eastern European countries, who long for peace, but every European citizen. We should also not forget that it is in the fundamental interest of aging Europe to make sure it is populated not by unfortunate people who depend on social assistance, but by well educated, working citizens, capable of paying tax, social contributions and insurance. This is the subject of the report before you today.
In order to do what is necessary, it is indispensable for the various institutions of the European Union to work on the elaboration and planned implementation of a comprehensive Roma policy. A common European resolve is needed in order for the well intentioned, often costly efforts of Member States, which often remain ineffective due to lack of collective will, to shift to a new track. I wish sincerely to thank all my fellow Members whose significant initiatives helped make this a more comprehensive report. Willingness to cooperate may help advance the understanding that it is not a matter of choice, but of necessity, for the European Union to integrate immediately this sizeable potential workforce, one that has centuries of experience adapting to their milieu. Thank you for your patience.
Vice-President of the Commission. - (FR) Madam President, Mrs Kósáné Kovács, ladies and gentlemen, I wish first to thank Mrs Kósáné Kovács for her report that contributes to the joint efforts to promote the social inclusion of the Roma.
The Commission shares your analysis, Mrs Kósáné Kovács, as to the main underlying reasons for this exclusion: the social segregation they suffer, the obstacles they face trying to access education, the discrimination that prevents them from fully participating in the world of work, that prevents access to goods and services, and above all - and you have highlighted it very well - the prejudices and stereotypes with which they are saddled.
The Commission also supports the European Parliament's proposals for sustainable solutions, in particular your emphasis on child development from the preschool phase, the development of microcredit to strengthen entrepreneurship, self-employment and the targeted implementation of structural funds. For the Commission, the implementation of effective, sustainable solutions requires the action of all the key players, including, essentially, the Roma themselves, to develop, implement and monitor the policies that affect them.
In addition, the Commission considers that it would be better to use Community instruments and policies to achieve the inclusion of the Roma, that there must be an exchange of best practice, such as the ACCEDER programme in Spain or the desegregation efforts in Hungary. To be effective, the policies must be targeted and respect the specific situations of the Roma communities to achieve the goal of social integration.
In the spirit of your report, Mrs Kósáné Kovács, the Commission will continue to support the social inclusion of the Roma by reinforcing the protection of the individual rights of all the Roma, in particular women and children, taking into account the problems of the Roma in the framework of policy coordination at European level, in particular as relates to employment and social inclusion, via a more active implementation of the structural funds and the European Social Fund, and, finally, by reinforcing the institutional capacities of Roma civil society.
I wish to thank you for your report, Mrs Kósáné Kovács. I can tell you that my colleague, Commissioner Špidla, and I are very aware of these problems. I would add that our Fundamental Rights Agency is to give us two reports on the situation of the Roma that I hope will allow us to propose and promote what you have just explained to us so well.
Thank you, Mrs Kósáné Kovács, and thanks to Parliament for its support.
That concludes this item. The vote will take place on Wednesday.
Written Statements (Rule 142)
Coming up with a European solution to the problems which the Roma are facing requires us to take into account that they are citizens just like we are, even if they are subject to exclusion. Representative organisations and Roma communities must play an active role in drawing up inclusion policies.
Increased efforts are required to improve their living conditions and access to education and health services. These are the minimum conditions required for them to be able to get and hold down a job in the countries where they live. The opportunities for mobility have had the totally opposite effect for them, making discrimination worse. Women are in an even more vulnerable position because they are subject to numerous forms of discrimination from a gender, ethnic and social perspective.
There are national programmes for inclusion and combating poverty, which have produced modest results. The economic crisis must not be used in any way at all as an excuse for not implementing the social inclusion programmes. If anything, it is a reason for concerted action.
Roma, like any other disadvantaged group, may pay dearly as a result of the crisis's impact. The unusual reactions which we have seen in Italy are a warning. We can think about solutions to problems or find the culprits. The right has always preferred to put the blame on others, mainly the vulnerable. As a representative of the left, I would rather we find solutions.
I would like to congratulate Mrs Kósáné Kovács on her report, which presents a comprehensive analysis of the socio-economic status of Roma communities. Her report formulates numerous forward-looking recommendations, calling for example upon the Commission to take into consideration in its technical policies the impact of the policies toward the Roma, and to recommend introducing a unified system of requirements into development programmes. Member States' unfounded plans and the scattered projects, most of which are funded by the European Union, do not yield true results. We need a common action plan that rests on solid legal bases and that is able, by means of sanctions, to ensure the implementation of Member States' undertakings. The Roma communities must be involved in the process of planning, implementation and monitoring, from the lowest level to the international consultative bodies; uniform benchmarks and deadlines must be set, in order to verify that the financial resources invested are used effectively.
Poverty and social exclusion are geographically concentrated, and research has clearly drawn up the map of European poverty. The majority of the Roma live in small regions 'condemned to death', and even maintaining their current quality of life costs an enormous amount. Over the long term, it could paralyse budgets and threatens to break down wider social cohesion. Therefore Community strategy must make possible an immediate emergency intervention in these areas, by means of distinct programmes funded from development funds set aside at EU level, which should be able to deal with the problems in all their complexity, as well as by ensuring the permeability between funds and, if necessary, by introducing region-specific forms of support.
As a representative of the right, I believe in the contribution of every citizen to the general well-being and prosperity of society. I think that the integration of all social groups into society and social cohesion must be a goal approached without any display of populism and loud fanfare. The sustainable, effective integration of the Roma must be based on their economic contribution and the involvement of every one of them in the labour market.
In my country, which is no exception, the Roma are socially marginalised and live in poverty. In practical terms, their education stops at a very early stage. In fact, research carried out by the Bulgarian Academy of Sciences in 2007 indicates that the proportion of graduates is almost zero: barely 0.2%. This lack of education puts the Roma on the very bottom rung in the labour market and is the cause of their high level of unemployment. For them to become integrated effectively, apart from the issue of education, their living conditions also need to be improved and they must be actively included in the labour market. However, none of this can come about without the involvement of the Roma themselves, without their active, conscious desire for things to change. I see this as the major challenge facing all of us.
in writing. - (HU) The events of the past years have demonstrated that it is time to address seriously the economic, cultural and health situation of Roma living in the European Union. The degree of social disadvantage in certain regions is of nearly tragic proportions, and in the current economic crisis threatens us with a social explosion. Therefore I particularly welcome the report by Magda Kósáné Kovács, which seeks an answer to this serious social problem. I am also pleased with the objectives set in the report, but an assessment of the situation, information campaigns and reinforcement of civil society are not in themselves sufficient. We need concrete, decisive steps in the areas of education and job creation.
If sufficient financial resources are not available for these objectives, then the initiative will remain a dead letter. We need an EU Roma strategy as well, for these proposed objectives to impact the Member States' economic, educational and health policies; for only in this way will it be possible to guarantee a life of human dignity for the 10 million-strong Roma community and to hasten their integration.
The strategy for improving the situation of European Roma demands an action plan, and therefore I hope there will be people willing to continue the work begun in this report, which presumably will spread over several parliamentary terms.
While in Italy the government's approach to the Roma issue has been not entirely consistent and at times highly questionable with respect to humanitarian principles, in Europe an effort has always been made to maintain the difficult balance between integration and security. The European Parliament's resolution on the social situation of the Roma and their improved access to the labour market in the EU is an example of this.
The repeated recourse to emergency legislative measures to address problems associated with the Roma clearly indicates an inability to tackle a phenomenon that is not new. What is needed instead is a systematic approach and coordinated, long-term solutions in the areas of education, healthcare and, most importantly, labour market policies, since employment and education facilitate social acceptance and integration.
Europe is calling for an end to the discriminatory practice of evicting occupants of Roma slums and instead for the development of specific housing projects that will redress the housing problem facing these communities.
In short, we require consistent policy choices that combine solidarity and responsibility, enabling us to offer a balanced response to an emergency that is otherwise in danger of getting out of hand. We are well aware that this is a difficult route to take, but there is no other way to reach our destination.
I would like to call on the Commission to adopt concrete measures to support the Roma's integration into the labour market through providing funding for training and retraining, as well as measures aimed at a strict application of the legislation on combating discrimination in employment.
I wish to reiterate the need to create within the EC a specialist department to support interaction between the Commission and national governments, aimed at implementing the projects targeted at the Roma minority concerning their social, economic and cultural integration.
We are all aware that the problem posed by the Roma's situation is not only a national problem for each Member State separately, but is a European problem and must be resolved at this level.
I would like to stress that the new Member States in particular need proper support from the EU in integrating Roma, both from a social perspective and in terms of the labour market.
It is well known that the number of Roma who do not have access to the European Union's labour market is worrying. We must therefore stop putting off the creation of effective European programmes to boost primarily the Roma's access to education so that unemployment stops being an aspect of life constantly passed on from one generation to the next.
The free movement which Roma from the new Member States currently enjoy has not meant that access to the EU labour market has been just as easy. All we can say is that the only thing which Roma migrants in other Member States have done is to export their own poverty.
Against the backdrop of the current economic crisis, it is even more difficult for Roma citizens to access the labour market, which means that a large number of them are living below the poverty line.
We are therefore facing a major challenge during a period of economic crisis in terms of encouraging employers to offer jobs to the largest minority in Europe.
Ladies and gentlemen.
Mrs Kósáné Kovács's report on the social situation of the Roma and improving their access to the labour market in the EU reflects the high level of political responsibility the European Parliament has towards the citizens of Europe at the height of the global economic crisis. The report highlights in detail all the major challenges facing the improvement of the economic situation and social inclusion of the largest ethnic minority in Europe. During these times of crisis, it is important for us to defend the values on which our union is based and to protect the weak members of our society.
Educational provision for the Roma, implementation of specific employment policies, guaranteed access to health services and, last but not least, promoting the battle for equality for Roma women must be the means used to resolve in the long term the issues affecting this section of European society.
The report clearly and distinctly puts forward the principle for non-governmental organisations and the Roma getting involved in drafting and implementing policies for social inclusion. I believe that, as we enter the fourth year in the Decade of Roma Inclusion, Member States must monitor more seriously the specific recommendations made by the Commission on implementing this wide-ranging European project.
Thank you for your attention.